On Motion for Rehearing.
SMITH, Justice.
A majority of the court have concluded upon rehearing that the record does not sustain venue in Cameron county, and that the order overruling appellant’s plea of privilege should be reversed and the venue changed to Webb county.
The suit was filed on November 24, 1931, to recover upon a debt contracted on sundry dates between June and November, 1930. Citation was served on the same day upon Mrs. A. Hausman, alleged to be “manager” of appellant at Brownsville. The question of venue must therefore be tested by the facts existing upon said date, to wit, November 24,1931.
The record shows that on March 10, 1931, appellant, Hausman Brothers Packing Company, a corporation, “of Laredo, Texas,” leased an abattoir from the city of Brownsville and agreed to operate the same for the ensuing period of ten years. Appellant is engaged in the packing house business at Laredo, which has always been its corporate domicile, and sells its products throughout Southwest Texas through the agency of its traveling salesmen. It has no local agents or plants anywhere, except at Laredo, the place of the corporate domicile, unless, under the facts of this case, it operates a local plant at Brownsville, under the management of Mrs. A. Hausman. When it leased the abattoir at Brownsville, it subscribed for a local telephone, which was then and still is listed under the corporate name. These transactions occurred about eight months before this suit was filed.
The abattoir is being operated by Mrs. A. Hausman, the widow of a former stockholder and director of appellant corporation, who, upon his death, succeeded to her husband’s interest and official relation to the corporation. As a director she attends some of the meetings of the directorate at Laredo. Appellee testified that after the suit was filed *248and two months before the plea of privilege was tried, Mrs. Hausman told him “this was a branch of the Laredo house and she was the manager of the branch.” This testimony was admitted for and restricted to impeachment purposes, and it obviously could not be regarded as evidence on the question of agency, since agency may not be proven by mere declarations or admissions of the alleged agent. The foregoing constitute all the facts relied on by appellee to sustain venue.
On the other hand, Louis Hausman, president of appellant corporation, and Mrs. A. Hausman, testified without contradiction that shortly after the abattoir was leased by appellant and several months before this suit was filed Mrs. Hausman purchased the lease from appellant, who duly assigned the same to her, and appellant has not since been in any way. interested therein or in the business operated thereunder, and has had no business, agency, or agent in Cameron coun‘ty, or in any other county than Webb; that Mrs. Hausman has no relation to or connection with appellant except as a director, in which relation she has and exercises no other authority or duty except to attend meetings of the directorate at Laredo. Mrs. Haus-man further testified that when she acquired the lease from the city she began operating the abattoir under the legally assumed name of Hausman Packing Company, duly registered and on file in the county clerk’s office, as provided in the so-called “assumed name statute”; that her principal business under said lease (the rentals under which are paid by her out of her own funds) is that of slaughtering animals for food, but that as an incident thereto she carries a line of packing house products which she purchases from various packing companies, including appellant, whose bills therefor she pays as she pays all other bills; that said business is her own exclusively and appellant has and had no interest therein or control thereover; that if her telephone is listed under the name of appellant, “Hausman Brothers Packing Company,” rather than under her assumed name, “Hausman Packing Company,” it is because she had paid no attention to the slight difference and had not gone to the trouble of having the correction made when she took over the lease. All these facts are undisputed in the record.
There is no testimony that appellant ever actually entered into business at Brownsville, or did anything more than lease the abattoir, and put in a telephone, whereupon it sold and assigned to Mrs. Hausman the lease and whatever establishment it had set up there. There is no evidence that it has ever engaged in any business or had any office or agency in Brownsville. Certainly there is not even a suggestion in the record that it had any interest whatever in Brownsville at the time the suit was instituted and the plea of privilege filed and heard, so that, even if it could be inferred that it actually opened up a business on the leased premises ¡at the time of the lease, there is certainly nothing from which it could be inferred that it continued in such business and was still engaged therein at the time this action was commenced. There is no circumstance, as the majority of the court view the record, which will support an inference that appellant had an agency, or business, or agent, in Cameron county, at or near the time this action was begun. Appellee wholly failed to meet the burden resting upon him to show facts to sustain venue in Cameron county.
The privilege vouchsafed the citizen in the venue statute is a valuable one, which ought not to be denied him unless he is brought clearly within one of the named exceptions to the statute. The majority are of the opinion that appellant has not been brought within such exception, even by indulging in every inference possibly deducible from the record.
Accordingly, appellant’s motion for rehearing will be granted; the judgment of affirmance by this court set aside; the order of the trial court overruling the plea of privilege will be reversed, and judgment will be here rendered sustaining said plea of privilege.